64 N.Y.2d 943 (1985)
Francisco F. Bernardez et al., Appellants,
v.
Federal Deposit Insurance Corporation, as Receiver of American Bank & Trust Company, Respondent.
Court of Appeals of the State of New York.
Argued February 7, 1985.
Decided March 21, 1985.
Herman E. Cooper for appellant.
Jeffrey M. Epstein and John H. Eickemeyer for respondent.
Concur: Chief Judge WACHTLER and Judges JASEN, MEYER, SIMONS, KAYE and ALEXANDER.
Order affirmed, with costs, for the reasons stated in the memorandum of the Appellate Division (104 AD2d 309).